DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is response to the application filed on 12/28/2020. This application is a continuation (CON) of the patent, US 10,880,280 B2. 
Claims 1-36 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure, including abstract and specification, is objected to because of the following informalities: the disclosure includes acronyms (e.g., ID, UDP, IP, etc.), which have to be defined at the first time included in the disclosure.  
Appropriate corrections are required.

Double Patenting
Claims 1-36 of this application is patentably indistinct from claims 1-36 of patent No. US 10,880,280 B2. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 35 and 36 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 35 and 36 of prior U.S. Patent No. US 10,880,280 B2. This is a statutory double patenting rejection.

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claims 1-34 of the patent US 10,880,280 B2 contains every element of claims 1-34 of the instant application and as such anticipates claims 1-34 of the instant application.

Current Application No. 17/135455
Reference Patent No.: US 10,880,280 B2
Claim 1: A node system comprising;
a processor
a memory
wherein the node system is configured to implement a method for node relay communication comprising;
a) receiving a description of a flow entry in a packet from another node, the 
b) storing the flow entry and the private key in a database indexed by Flow ID;
c) receiving a packet, wherein the packet comprises an authentication code and packet data including packet sequence information and a Flow ID of the packet;
d) performing a look up in the database of a flow entry corresponding to the Flow ID of the packet; and
e) ignoring the packet or forwarding the packet to the IP address of the next node in the flow, depending on the result of the look-up.
Claim 1: node system comprising;
a processor
a memory
wherein the node system is configured to implement a method for node relay communication comprising;
a) receiving a description of a flow entry in a packet from another node, the 
b) storing the flow entry and the private key in a database indexed by Flow ID;
c) receiving a packet, wherein the packet comprises an authentication code and packet data including packet sequence information and a Flow ID of the packet;
d) performing a look up in the database of a flow entry corresponding to the Flow ID of the packet; and
e) ignoring the packet or forwarding the packet to the IP address of the next node in the flow, depending on the result of the look-up.
Claim 18: A non-transitory computer readable medium having computer readable instructions embodied therein, the computer readable instructions being configured to implement a node relay communication method when executed the 
a) receiving a description of a flow entry in a packet from another node, the description of the flow entry including an address in a flow, a Flow identifier (ID) of the flow entry, a flow version, an address and port information for one or more other nodes in the flow, and a private key, wherein the address and port information for one or more other nodes in the flow includes an internet protocol (IP) address and port for a next node in the flow;
b) storing the flow entry and the private key in a database indexed by Flow ID;
c) receiving a packet, wherein the packet comprises an authentication code and packet data including a packet sequence and a Flow ID of the packet;
d) performing a look up in the database of a flow entry corresponding to the Flow ID of the packet; and
e) ignoring the packet or forwarding the packet to the IP address of the next node in the flow, depending on the result of the look-up.
Claim 18: A non-transitory computer readable medium having computer readable instructions embodied therein, the computer readable instructions being configured to implement a node relay communication method when executed the 
a) receiving a description of a flow entry in a packet from another node, the description of the flow entry including an address in a flow, a Flow identifier (ID) of the flow entry, a flow version, an address and port information for one or more other nodes in the flow, and a private key, … wherein the address and port information for one or more other nodes in the flow includes an internet protocol (IP) address and port for a next node in the flow;
b) storing the flow entry and the private key in a database indexed by Flow ID;
c) receiving a packet, wherein the packet comprises an authentication code and packet data including a packet sequence and a Flow ID of the packet;
d) performing a look up in the database of a flow entry corresponding to the Flow ID of the packet; and
e) ignoring the packet or forwarding the packet to the IP address of the next node in the flow, depending on the result of the look-up.


Claims 2-17 and 19-34 are system claims and medium claims that contain limitations of claims 2-17 and 19-34 of the patent US 10,880,280 B2, respectively.
Allowable Subject Matter
The application would be allowable if the claims 1-34 are rewritten and/or filed terminal disclaimer(s) to overcome the double patenting rejections stated above and the claims 35 and 36 are cancelled.

Examiner’s Statement regarding Prior Art
12.	Regarding independent claims 1 and 18,
Lee et al. (US 2016/0248686 A1) teaches a device for establishing flows associated with one or more applications using control plane signaling. A gateway device obtains a request for a network token during the control plane signaling. The gateway device derives the network token and sends it to the device and/or an access node during the control plane signaling. The device and/or access node obtain the network token, where the network token is associated with a first flow of the one or more flows, a first application of the one or more applications, and provisioned to the device or access node via the control plane signaling. The network token may be included in a packet sent in the user plane from the device. The network token may be verified at the access node and/or the gateway device using a cryptographic function and sent to its destination based on the results of the verification - see figs. 1, 2; abstract, paras. [0018] - [0021] and [0064] of Lee.

Serebrin (US 2015/0326542 A1) teaches a method and system implementing a live migration of a guest on a virtual machine of a host server to a target server. A host server may utilize a flow key to encrypt and decrypt communications with a target server. This flow key may be encrypted using a receive master key, which may result in a receiving token. The receiving token may be sent to the Network Interface Controller of the host server, which will then encrypt the data packet and forward the information to the target server. Multiple sender schemes may be employed on the host server, and various updates may take place on the target server as a result of the new location of the migrating guest from the host server to the target server. A transaction table may be implemented, where tuples indexed by corresponding flow identifiers are stored – see abstract, figs. 1, 3; paras. [0019] and [0039] of Serebrin.

Ueno et al. (US 2011/0185039 A1) teaches an access control device to cause an information processing device to execute access control between a client device and two or more server devices. The device receives an open request for causing the information processing device to open the port of a port number that is a port number to be transmitted to the client device according to completion of one process of a plurality of processes to be executed on a first server device which is one of the two or more server devices. The device generates information for data transfer for opening the port of the port number based on information for identifying the first server device which transmitted the open request, which is included in the received open request. The device transmits the generated information for data transfer to the information processing device – see figs. 6, 9; abstract and par. [0018] of Ueno.

the claims 1 and 18 in a medium and system of:
receiving a description of a flow entry in a packet from another node, the description of the flow entry including an address in a flow, a flow identifier (ID) of the flow entry, a flow version, an address and port information for one or more other nodes in the flow, and a private key, and wherein the address and port information for one or more other nodes in the flow includes an internet protocol (IP) address and port for a next node in the flow;
storing the flow entry and the private key in a database indexed to by flow ID;
receiving a packet, wherein the packet comprises an authentication code and packet data including packet sequence information and a flow ID of the packet;
performing a look up in the database of a flow entry corresponding to the flow ID of the packet; and
ignoring the packet or forwarding the packet to the IP address of the next node in the flow, depending on the result of the look-up.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAUNG T LWIN/Primary Examiner, Art Unit 2495